USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 96-2061                            HECTOR VEGA-RODRIGUEZ, ET AL.,                               Plaintiffs, Appellants,                                          v.                        PUERTO RICO TELEPHONE COMPANY, ET AL.,                                Defendants, Appellees.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                              __________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                              __________________________               Rick Nemcik-Cruz,  with whom  Charles S. Hey-Maestre  was on               ________________              ______________________          brief, for appellants.               Vannessa Ramirez,  Assistant Solicitor General,  Puerto Rico               ________________          Dep't of Justice, with  whom Carlos Lugo-Fiol, Solicitor General,                                       ________________          Garcia  &  Fernandez,  and John  M.  Garcia  were  on brief,  for          ____________________       ________________          appellees.                              __________________________                                    April 8, 1997                              __________________________                    SELYA,  Circuit Judge.    As employers  gain access  to                    SELYA,  Circuit Judge.                            _____________          increasingly  sophisticated  technology,  new  legal  issues seem          destined  to suffuse the workplace.   This appeal  raises such an          issue.  In it, plaintiffs-appellants Hector Vega-Rodriguez (Vega)          and  Amiut  Reyes-Rosado  (Reyes)  revile  the  district  court's          determination  that  their employer,  the  Puerto Rico  Telephone          Company  (PRTC),  may  monitor  their  work   area  by  means  of          continuous    video    surveillance    without   offending    the          Constitution.1   Because  the red  flag of  constitutional breach          does not fly from these ramparts, we affirm.          I.  FACTUAL SURVEILLANCE          I.  FACTUAL SURVEILLANCE                    In conformity with  accepted summary judgment protocol,          we  recount the undisputed facts  in the light  most congenial to          the  appellants and adopt  their version  of any  contested facts          which  are material  to our  consideration of  the issues.   See,                                                                       ___          e.g.,  Garside v.  Osco Drug,  Inc., 895  F.2d 46,  48 (1st  Cir.          ____   _______     ________________          1990).                    The  Executive Communications  Center  (the Center)  is          located  in  the  penthouse  of  the  PRTC's  office  complex  in          Guaynabo, Puerto  Rico.   It maintains communication  between the          company's  various operating  units and  the senior  executive on          duty,  but it does not  have primary corporate responsibility for                                        ____________________               1To  the  extent that  other  parties are  involved  in this          litigation   for  example, the  plaintiffs' complaint  identifies          their wives  and conjugal  partnerships as additional  plaintiffs          and names two  PRTC executives as  codefendants   their  presence          makes  no discernible  difference  from  an analytic  standpoint.          Consequently,  we treat  the case  as if  it involved  only Vega,          Reyes, and PRTC.                                          2          security and  it does not house  communication switching centers,          cables, transmission  lines, or kindred equipment.   For security          reasons, access  to the Center  is restricted; both  the elevator          foyer on the penthouse  floor and the doors to  the Center itself          are inaccessible without a control card.                    PRTC  employs  Vega, Reyes,  and  others as  attendants          (known colloquially as "security operators") in the Center.  They          monitor  computer banks  to detect  signals emanating  from alarm          systems at PRTC facilities throughout Puerto Rico, and they alert          the  appropriate  authorities  if  an  alarm  sounds.    Although          individual  employees  work  eight-hour  shifts,  the  Center  is          staffed around the clock.                    The work space inside the Center consists of a large L-          shaped  area  that  contains  the computers,  the  monitors,  and          assorted  furniture (e.g.,  desks, chairs,  consoles).   The work          space  is  completely  open and  no  individual  employee has  an          assigned office, cubicle, work station, or desk.                    PRTC  installed  a  video  surveillance  system at  the          Center in 1990 but abandoned the project when employees  groused.          In  June  of 1994,  the  company  reinstated video  surveillance.          Three  cameras survey  the work  space, and  a fourth  tracks all          traffic passing through the main entrance to the Center.  None of          them  cover  the  rest  area.   The  surveillance  is exclusively          visual;  the  cameras  have  no microphones  or  other  immediate          eavesdropping  capability.  Video  surveillance operates all day,          every  day; the cameras implacably record every act undertaken in                                          3          the work area.   A video  monitor, a switcher  unit, and a  video          recorder  are  located in  the  office  of the  Center's  general          manager,  Daniel  Rodriguez-Diaz, and  the videotapes  are stored          there.  PRTC has  no written policy regulating any  aspect of the          video surveillance, but  it is  undisputed that no  one can  view          either  the monitor  or  the completed  tapes without  Rodriguez-          Diaz's express permission.                    Soon  after  PRTC  installed  the  surveillance  system          (claiming  that  it  was  desirable for  security  reasons),  the          appellants  and  several   fellow  employees  protested.     They          asserted,  among other  things, that  the system  had no  purpose          other  than to  pry  into employees'  behavior.   When management          turned a deaf  ear, the  appellants filed suit  in Puerto  Rico's          federal  district  court.     They  contended  that  the  ongoing          surveillance constitutes an unreasonable search prohibited by the          Fourth    Amendment,   violates    a   constitutionally-conferred          entitlement  to privacy, and abridges rights secured by the First          Amendment.   After the parties had  taken considerable discovery,          PRTC  moved  for  dismissal  and/or  summary  judgment,  and  the          individual defendants  moved for summary judgment.   The district          court  found  merit in  these  submissions  and entered  judgment          accordingly.  The appellants then prosecuted this appeal.                    In  the pages that follow, we deal first with a problem          of how best to characterize the district court's ruling.  We then          address the  appellants' illegal  search and invasion  of privacy          claims.  Because  the appellants have neither briefed  nor argued                                          4          their First Amendment claim in this venue, we deem it waived  and          do not pursue it.          II.  THE CHARACTERIZATION QUESTION          II.  THE CHARACTERIZATION QUESTION                    In an effort to  put the characterization question into          perspective,  we trace the events leading up to the lower court's          dispositive ruling.  PRTC moved in the alternative for dismissal,          Fed. R.  Civ. P. 12(b)(6), or  summary judgment, Fed. R.  Civ. P.          56.  In passing upon the motion, the district court  employed the          idiom of Rule  12(b)(6) (i.e., it said that it was dismissing the          suit for failure  to state  a claim  upon which  relief might  be          granted),  but  the  praxis  of  Rule  56  (i.e.,  it  considered          materials dehors  the  pleadings).   It  is  imperative  that  we          clarify  these mixed signals;  although these  two rules  share a          certain family resemblance    both are designed to cut  short the          litigation  of  cases   that  do   not  reach   a  threshold   of          trialworthiness   they  operate from  different legal  templates.          We  conclude that the district  court's order ought  to be tested          against the summary judgment standard.                    We start from the text  of Rule 12(b), which stipulates          that  if "matters outside the  pleading are presented  to and not          excluded  by the  court," a  motion brought  under  Rule 12(b)(6)          "shall be treated as one for summary judgment and disposed of  as          provided  in Rule  56."   We have  noted before  that  the proper          approach  to incipient  conversion  questions  implicating  these          rules is  functional,  not mechanical.    See Garita  Hotel  Ltd.                                                    ___ ___________________                                          5          Partnership v. Ponce Fed.  Bank, F.S.B., 958 F.2d 15,  18-19 (1st          ___________    ________________________          Cir.  1992) (stating the test as "whether the court actually took          cognizance of  [supplementary materials], or invoked  Rule 56, in          arriving at its decision").                    Here, language in the district court's ruling indicates          that  it must  have considered  materials outside  the pleadings.          Thus,  under the Garita Hotel  test, conversion is  proper.  This                           ____________          circumstance militates  strongly in  favor of treating  the lower          court's decree  as one  granting summary  judgment.   Perhaps the          only  factor that tugs in  a different direction  is the district          judge's choice of phrase   but an appellate tribunal is not bound          by the label that a district court attaches to its rulings.  See,                                                                       ___          e.g., Estate of Soler v. Rodriguez, 63 F.3d 45, 47  n.1 (1st Cir.          ____  _______________    _________          1995); cf. Cloutier v. Town  of Epping, 714 F.2d 1184, 1188  (1st                 ___ ________    _______________          Cir.  1983)  (affirming  dismissal  under  the  summary  judgment          standard  although  the lower  court  had dismissed  for  lack of          jurisdiction under Fed. R. Civ. P. 12(b)(1) - (2)).                    We  hasten  to  add  that application  of  the  summary          judgment  standard produces  no  perceptible unfairness.   PRTC's          motion invoked Rule 56 as one of two possible avenues for relief,          and the  dispositive motions  filed by the  individual defendants          asked exclusively for summary judgment.  The appellants responded          to  these  motions in  kind.   By that  time,  there had  been an          adequate  opportunity  for discovery  and  the  record was  well-                                          6          developed.2  We therefore treat the challenged ruling as an order          for summary judgment.                    Before ending this discussion, we pause to rehearse the          summary judgment  standard.  Given the  standard's familiarity, a          lengthy exegesis  is unnecessary.   It   suffices to say  that we          must  undertake  de   novo  review,  construing   all  reasonable          inferences from the evidence in the nonmoving party's favor.  See                                                                        ___          Garside, 895  F.2d at 48.     Since the core  purpose of  summary          _______          judgment  is to  "pierce the  boilerplate of  the pleadings"  and          examine the parties' proof to determine whether a trial  actually          is necessary, Wynne  v. Tufts Univ. Sch.  of Med., 976 F.2d  791,                        _____     _________________________          794 (1st Cir. 1992), the entry of summary judgment is appropriate          if (and only if) no genuine issue exists as to  any material fact          and the  moving party is entitled to judgment as a matter of law.          See id.;  see also   Fed.  R. Civ. P.  56(c).   In applying  this          ___ ___   ___ ____          formulation, a fact is  "material" if it potentially  affects the          outcome  of the case, and an  issue is "genuine" if the probative          evidence on it conflicts.  See Garside, 895 F.2d at 48.                                     ___ _______          III.  THE FOURTH AMENDMENT          III.  THE FOURTH AMENDMENT                    PRTC is a quasi-public corporation.  See P.R. Laws Ann.                                                         ___          tit.  27,     401-424  (1991).   It  is, therefore,  a government                                        ____________________               2To be sure, the appellants opposed summary judgment in part          for want of  an opportunity to  depose PRTC's president,  Agustin          Garcia-Acevedo.    But  the appellants     who  conceded  at oral          argument in this court that it  would not be unfair to scrutinize          the  district court's order  under Rule 56    did  not renew that          objection on appeal.  At any rate, given our ratio  decidendi, it                                                       _____  _________          is  difficult to  imagine how  this  deposition, if  taken, might          shore up the appellants' case.                                          7          actor, see Kauffman v. PRTC, 841 F.2d 1169, 1170 (1st Cir. 1988);                 ___ ________    ____          Torres-Ponce  v. Jimenez, 113 P.R. Dec. 58, translated in 13 P.R.          ____________     _______                    __________ __          Sup. Ct. Off'l Trans. 77, 91-93 (1982), subject to the suasion of          the  Fourth Amendment, see Buenrostro v. Collazo, 973 F.2d 39, 43                                 ___ __________    _______          (1st  Cir. 1992).   Building on  this foundation,  the appellants          allege  that PRTC's continuous video surveillance contravenes the          "right of the people to be secure in their persons . .  . against          unreasonable searches."  U.S. Const. amend. IV.  We consider that          allegation.                     A.  Privacy Rights and the Fourth Amendment.                     A.  Privacy Rights and the Fourth Amendment.                         _______________________________________                    Intrusions  upon  personal  privacy  do  not invariably          implicate the  Fourth Amendment.   Rather, such  intrusions cross          the constitutional line only  if the challenged conduct infringes          upon  some  reasonable  expectation  of privacy.    See  Smith v.                                                              ___  _____          Maryland,  442  U.S. 735,  740 (1979).3    To qualify  under this          ________          mantra,  a  privacy expectation  must  meet  both subjective  and          objective  criteria:    the   complainant  must  have  an  actual          expectation of  privacy, and that  expectation must be  one which          society recognizes  as reasonable.  See Oliver  v. United States,                                              ___ ______     _____________          466 U.S. 170,  177 (1984); Smith,  442 U.S. at 740.   Determining                                     _____          the   subjective  component   of   the  test   requires  only   a          straightforward  inquiry into  the complainant's  state of  mind,          and,  for purposes  of  this appeal,  we  are willing  to  assume          arguendo  that   the  appellants,  as  they   profess,  had  some          ________                                        ____________________               3In  this  context,  courts  tend  to  use  adjectives  like          "reasonable,"  "legitimate,"  or  "justifiable"  interchangeably.          See Smith, 442 U.S. at 740.          ___ _____                                          8          subjective  expectation of privacy while at work.  We turn, then,          to the  objective reasonableness  of the asserted  expectation of          privacy.                    In previous cases, the  Supreme Court has answered this          type  of  question  by  examining  such  diverse factors  as  the          Framers'  intent, the  uses  to which  an  individual has  put  a          location, and society's understanding  that certain areas (say, a          person's  home)  deserve  heightened  protection  from government          intrusions.  See Oliver, 466 U.S. at  178.  But the Court has not                       ___ ______          developed a routinized checklist that is capable of being applied          across  the  board,  and  each  case  therefore  must  be  judged          according  to  its own  scenario.   See,  e.g., United  States v.                                              ___   ____  ______________          Mancini,  8 F.3d  104, 109  (1st Cir.  1993)  (considering, inter          _______                                                     _____          alia,  the totality  of  circumstances, the  ability to  regulate          ____          access  to particular  premises,  and  the individual's  status).          With  this in  mind,  we proceed  by  first surveying  the  legal          principles  that relate to searches of business premises and then          narrowing our focus to the facts of this case and the appellants'          asseverational array.                      B.  Privacy Rights and Business Premises.                      B.  Privacy Rights and Business Premises.                          ____________________________________                    Generally  speaking,  business  premises invite  lesser          privacy expectations than  do residences.  See G.M. Leasing Corp.                                                     ___ __________________          v. United States, 429  U.S. 338, 353  (1977); 1 Wayne R.  LaFave,             _____________          Search & Seizure    2.4(b) (3d ed. 1996).   Still, deeply  rooted          ________________          societal expectations foster some cognizable privacy interests in          business premises.  See  Oliver, 466 U.S. at 178  n.8; Mancusi v.                              ___  ______                        _______                                          9          DeForte,  392  U.S.  364,  367  (1968).    The  Fourth  Amendment          _______          protections that  these expectations  entail are  versatile; they          safeguard  individuals not  only against  the government  qua law                                                                    ___          enforcer but also  qua employer.  See National Treasury Employees                             ___            ___ ___________________________          Union v. Von Raab, 489 U.S. 656, 665 (1989).          _____    ________                    The watershed case in  this enclave of Fourth Amendment          jurisprudence  is  O'Connor  v.  Ortega,  480  U.S.  709  (1987).                             ________      ______          O'Connor's central thesis is that a public employee sometimes may          ________          enjoy a reasonable expectation of privacy in his or her workplace          vis- -vis searches  by a supervisor or other  representative of a          public  employer.  Withal,  O'Connor recognized that "operational                                      ________          realities  of the  workplace," such  as actual  office practices,          procedures, or regulations,  frequently may undermine  employees'          privacy  expectations.   Id. at  717 (plurality  op.).   The four                                   ___          dissenting Justices shared this belief, see id. at 737 (Blackmun,                                                  ___ ___          J., dissenting), and subsequent case law  confirms it, see, e.g.,                                                                 ___  ____          Von Raab,  489  U.S.  at  669-72.   In  the  last  analysis,  the          ________          objective component  of  an employee's  professed expectation  of          privacy  must be assessed in  the full context  of the particular          employment relation.  See  O'Connor, 480 U.S. at 717;  Mancini, 8                                ___  ________                    _______          F.3d at 109.                    O'Connor is a typical case in which a public employee's                    ________          workplace-based privacy  interests were  vindicated.   Dr. Ortega          was on administrative  leave from  his post at  a state  hospital          when  hospital  personnel,   investigating  misconduct   charges,          entered his office and  removed personal items from his  desk and                                          10          file  cabinets.   480 U.S. at  712-13.   The Court  held that Dr.          Ortega  had a reasonable expectation  of privacy in  his desk and          file cabinets because he  did not share them with  other workers,          he used them to store personal materials, and the hospital had no          policy discouraging employees from stashing personal items there.          See id. at 718-19.  Moreover, although the plurality eschewed the          ___ ___          issue,  a  majority  of the  Justices  believed  that Dr.  Ortega          maintained a reasonable privacy expectation in his private office          as well.  See id. at  731-32 (Scalia, J., concurring); id. at 732                    ___ ___                                      ___          (Blackmun, J., dissenting).                    Applying  O'Connor in various  work environments, lower                              ________          federal courts  have inquired into  matters such  as whether  the          work area in question  was given over to an  employee's exclusive          use, compare Thompson v. Johnson  County Community Coll., 930  F.               _______ ________    _______________________________          Supp. 501,  507 (D. Kan. 1996) (finding no reasonable expectation          of  privacy against  video surveillance  of an  unenclosed locker          area  not  sealed  from  view  or  provided  for  any  employee's          exclusive  use) with United States  v. Taketa, 923  F.2d 665, 673                          ____ _____________     ______          (9th  Cir. 1991)  (finding  a reasonable  expectation of  privacy          against  surreptitious video  surveillance  by DEA  agents in  an          office reserved for the defendant's exclusive use), the extent to          which others had  access to the work  space, see O'Bryan v.  KTIV                                                       ___ _______     ____          Television,  868 F. Supp. 1146, 1159 (N.D. Iowa 1994) (finding no          __________          reasonable  expectation  of  privacy  in  an  unlocked  desk  and          credenza located in an  "open, accessible area" of  the station),          the  nature of the employment,  see Sheppard v.  Beerman, 18 F.3d                                          ___ ________     _______                                          11          147,  152  (2d Cir.  1994)  (finding  that  a law  clerk  had  no          reasonable expectation  of  privacy in  chambers'  appurtenances,          desks, file cabinets, or other work spaces due to the open access          of  documents  between judges  and  clerks),  and whether  office          regulations placed  employees on  notice that certain  areas were          subject  to employer  intrusions, compare Schowengerdt  v. United                                            _______ ____________     ______          States,  944 F.2d 483, 488 (9th Cir. 1991) (finding no reasonable          ______          expectation of privacy  in either office or locked  credenza when          engineer  knew  of  security   regimen,  including  daily  office          searches)  and American  Postal  Workers Union  v. United  States                     ___ _______________________________     ______________          Postal  Serv., 871 F.2d 556,  560-61 (6th Cir.  1989) (finding no          _____________          reasonable expectation  of privacy against  search of  employees'          lockers  when  employer  had  promulgated  regulations  expressly          authorizing random  inspections  in certain  circumstances)  with                                                                       ____          Taketa, 923  F.2d at 672-73 (finding  that unenforced regulations          ______          did not  defeat an  otherwise reasonable expectation  of privacy)          and  McGregor v.  Greer,  748 F.  Supp.  881, 888  (D.D.C.  1990)          ___  ________     _____          (finding that public employee's own  desk or office, normally not          entered  by co-workers  or superiors,  may engender  a reasonable          expectation of privacy in the absence of any policy or regulation          warning otherwise).                 C.  Privacy Interests in the Appellants' Workplace.                 C.  Privacy Interests in the Appellants' Workplace.                     ______________________________________________                    We  begin   with  first  principles.     It  is  simply          implausible to suggest that society would recognize as reasonable          an employee's  expectation of privacy against  being viewed while          toiling  in the  Center's  open and  undifferentiated work  area.                                          12          PRTC  did  not  provide  the  work  station  for  the appellants'          exclusive use, and its physical  layout belies any expectation of          privacy.   Security operators do  not occupy  private offices  or          cubicles.  They toil instead in a vast, undivided space    a work          area  so patulous as to render a broadcast expectation of privacy          unreasonable.  See O'Connor, 480 U.S. at 717-18.                         ___ ________                    The  precise  extent  of an  employee's  expectation of          privacy often turns on the nature  of an intended intrusion.  See                                                                        ___          id. at 717-18;  id. at 738  (Blackmun, J., dissenting).   In this          ___             ___          instance the  nature of the intrusion  strengthens the conclusion          that no reasonable expectation of  privacy attends the work area.          Employers  possess   a  legitimate  interest   in  the  efficient          operation of the workplace,  see id. at 723, and one attribute of                                       ___ ___          this  interest is that supervisors may monitor at will that which          is in plain view within an  open work area.  Here, moreover, this          attribute  has  a greater  claim  on our  allegiance  because the          employer acted overtly  in establishing  the video  surveillance:          PRTC  notified its work force in advance that video cameras would          be installed and disclosed the cameras' field of vision.4  Hence,                                        ____________________               4While  this  circumstance   bears  heavily   on  both   the          subjective   and  objective   reasonableness  of   an  employee's          expectation of privacy, we do not  mean to imply that an employer          always can defeat an expectation of privacy by pre-announcing its          intention to intrude into a specific area.  See, e.g., Smith, 442                                                      ___  ____  _____          U.S. at  740  n.5 (hypothesizing  that  "if the  Government  were          suddenly  to announce  on  nationwide television  that all  homes          henceforth would be  subject to  warrantless entry,"  individuals          still might entertain an  actual expectation of privacy regarding          their homes, papers,  and effects); see  also Heather L.  Hanson,                                              ___  ____          Note, The Fourth Amendment in the Workplace:  Are We Really Being                ___________________________________________________________          Reasonable?,  79 Va.  L. Rev.  243, 250-52 (1993).   In  cases in          ___________          which  notice would  contradict  expectations  that comport  with                                          13          the  affected workers were on  clear notice from  the outset that          any  movements they might make and any objects they might display          within the work area would be exposed to the employer's sight.                    The  appellants  concede  that,  as  a general  matter,          employees should  expect to  be under supervisors'  watchful eyes          while  at  work.   But at  some  point, they  argue, surveillance          becomes unreasonable.  In  their estimation, when surveillance is          electronic and,  therefore, unremitting   the  camera, unlike the          human eye, never  blinks   the  die is cast.   In  constitutional          terms,  their theory  reduces to the  contention that  the Fourth          Amendment precludes management from observing electronically what          it lawfully  can see with the  naked eye.  This  sort of argument          has failed  consistently under  the plain  view doctrine, and  it          musters no greater persuasiveness in the present context.5  See 1                                                                      ___          LaFave, supra,    2.7(f)  (expressing skepticism about  finding a                  _____          Fourth Amendment violation by  fixed police video surveillance of          a  person's public  activities).   When  all  is said  and  done,          employees must accept some circumscription  of their liberty as a          condition  of continued employment.  See INS v. Delgado, 466 U.S.                                               ___ ___    _______          210, 218 (1984).                    Once we put aside the appellants' theory that  there is                                        ____________________          traditional  Fourth Amendment  freedoms, a  normative inquiry  is          proper  to   determine  whether   the   privacy  expectation   is          nonetheless  legitimate.  See Hudson v. Palmer, 468 U.S. 517, 525                                    ___ ______    ______          n.7 (1984); Smith, 442 U.S. at 740 n.5.                      _____               5We caution, however, that cases involving the covert use of          clandestine cameras, or  cases involving  electronically-assisted          eavesdropping, may be quite another story.                                          14          something constitutionally sinister about videotaping, their case          crumbles.  If there is constitutional parity between observations          made  with the  naked  eye and  observations  recorded by  openly          displayed video cameras  that have no greater range, then objects          or articles that an  individual seeks to preserve as  private may          be constitutionally protected from  such videotaping only if they          are not located in plain  view.  See Taketa, 923 F.2d at 677.  In                                           ___ ______          other words, persons cannot reasonably maintain an expectation of          privacy  in that  which  they display  openly.   Justice  Stewart          stated the  proposition in no uncertain terms  three decades ago:          "What a person knowingly  exposes to the public, even in  his own          home or office, is not a subject of Fourth Amendment protection."          Katz v. United States,  389 U.S. 347, 351 (1967).   Consequently,          ____    _____________          no legitimate expectation of privacy exists in objects exposed to          plain  view as long as the viewer's presence at the vantage point          is lawful.   See  Horton v.  California, 496  U.S. 128,  133, 137                       ___  ______     __________          (1990); Oliver,  466 U.S. at  179.   And the mere  fact that  the                  ______          observation is  accomplished by  a video  camera rather  than the          naked eye, and  recorded on  film rather than  in a  supervisor's          memory, does  not transmogrify  a  constitutionally innocent  act          into a constitutionally forbidden  one.6  See 1 LaFave,  supra,                                                      ___            _____                                        ____________________               6It  is true, as  the appellants repeatedly  point out, that          human observation  is less  implacable  than video  surveillance.          But we  can find no principled basis for assigning constitutional          significance  to   that  divagation.     Both  methods      human          observation and  video surveillance   perform  the same function.          Thus,  videotaping  per  se  does not  alter  the  constitutional          perspective in any material way.                                                               15          2.7(f)  (stating  that individuals  can  record  what is  readily          observable from a nonintrusive viewing area).                    The bottom line is that since PRTC could  assign humans          to  monitor the work  station continuously without constitutional          insult, it could choose instead to  carry out that lawful task by          means of unconcealed video cameras not equipped with microphones,          which record only what the human eye could observe.                D.  The Appellants' Other Fourth Amendment Arguments.                D.  The Appellants' Other Fourth Amendment Arguments.                    ________________________________________________                    The  appellants  trot  out a  profusion  of  additional          asseverations  in their  effort  to convince  us that  continuous          video surveillance of the workplace constitutes  an impermissible          search.    First,  invoking  Orwellian  imagery,  they  recite  a          catechism  pasted  together  from  bits and  pieces  of  judicial          pronouncements   recognizing  the   intrusive  nature   of  video          surveillance.    These  statements  are  taken  out  of  context.          Without    exception,   they    refer   to    cameras   installed          surreptitiously during  the  course of  criminal  investigations.          See,  e.g., United  States v.  Mesa-Rincon, 911  F.2d 1433,  1442          ___   ____  ______________     ___________          (10th Cir. 1990); United States v. Cuevas-Sanchez, 821 F.2d  248,                            _____________    ______________          251  (5th Cir. 1987); Hawaii  v. Bonnell, 856  P.2d 1265, 1276-77                                ______     _______          (Haw. 1993).  Concealed cameras which infringe upon the rights of          criminal  defendants  raise troubling  constitutional  concerns            concerns not implicated by the employer's actions in this case.                    By like token,  the appellants'  attempts to  analogize          video monitoring to physical searches are unavailing.  The silent          video surveillance which  occurs at the Center is  less intrusive                                          16          than  most  physical searches  conducted  by  employers.   PRTC's          stationary  cameras do not pry behind closed office doors or into          desks,  drawers, file  cabinets, or  other enclosed  spaces, but,          rather,  record  only what  is  plainly visible  on  the surface.          Sounds  are not recorded; thus,  the cameras do  not eavesdrop on          private  conversations between  employees.   And while  the Court          occasionally  has  characterized  the  taking of  pictures  as  a          search,  it is a constitutionally permissible activity if it does          not transgress an objectively  reasonable expectation of privacy.          See, e.g., Dow Chem. Co. v.  United States, 476 U.S. 227,  238-39          ___  ____  _____________     _____________          (1986) (upholding a search by  aerial camera when the photographs          taken  were limited  to  the outline  of  the surveilled  plant's          buildings  and equipment,  even though  the photos  revealed more          detail than could be seen by the human eye).                    Next, the appellants complain  that while at work under          the  cameras'  unrelenting eyes  they  cannot  scratch, yawn,  or          perform  any other  movement in  privacy.   This  complaint rings          true, but it begs the question.  "[T]he test of legitimacy is not          whether  a   person  chooses  to   conceal  assertedly  `private'          activity," but whether the intrusion is objectively unreasonable.          Oliver, 466  U.S. at 182-83;  accord California  v. Ciraolo,  476          ______                        ______ __________     _______          U.S. 207, 212 (1986).                    Finally, the  appellants tout the potential  for future          abuse,  arguing,  for  example,  that  PRTC  might  expand  video          surveillance "into the restrooms."   Certainly, such an extension          would raise a serious constitutional question.  See, e.g., People                                                          ___  ____  ______                                          17          v. Dezek, 308 N.W.2d 652, 654-55 (Mich. Ct. App. 1981) (upholding             _____          a reasonable expectation of privacy against video surveillance in          restroom  stalls).   But  present fears  are  often no  more than          horrible  imaginings,  and  potential  privacy  invasions do  not                                      _________          constitute searches  within the purview of  the Fourth Amendment.          See Dow  Chem., 476 U.S. at  238 n.5; United States  v. Karo, 468          ___ __________                        _____________     ____          U.S. 705, 712 (1984).                    We have said enough on this score.  The appellants have          failed  to demonstrate the existence of an issue of material fact          sufficient  to  withstand   summary  judgment  on  their   Fourth          Amendment  claim.   Because  they  do  not enjoy  an  objectively          reasonable  expectation of  privacy against  disclosed, soundless          video  surveillance while at work,  they have no  cause of action          under the Fourth Amendment.7          IV.  THE RIGHT OF PRIVACY          IV.  THE RIGHT OF PRIVACY                    In  addition  to  their  Fourth  Amendment  claim,  the          appellants contend that the  Constitution spawns a general right,          in  the nature  of  a  privacy  right,  to  be  free  from  video          surveillance in the workplace.8  We do not agree.                    Although  the  Constitution  creates  no  free-floating                                        ____________________               7In light of this conclusion, we need not reach the question          of whether the intrusion  attributable to PRTC's video monitoring          is reasonable under the circumstances.  See O'Connor, 480 U.S. at                                                  ___ ________          725-26.               8As  presented  in this  proceeding, this  claim necessarily          rises or falls on  principles of federal constitutional law.   We          are aware both that privacy interests are somewhat more zealously          guarded by Puerto Rican norms, see, e.g., P.R. Const. art. II,                                            ___  ____          1, 7, and that the appellants have a parallel suit pending in the          local courts.                                          18          right  to  privacy,  see  Katz,  389  U.S.  at  350-51,  specific                               ___  ____          guarantees may create  protectable zones of privacy.  See Paul v.                                                                ___ ____          Davis,  424 U.S. 693,  712-13 (1976); Roe v.  Wade, 410 U.S. 113,          _____                                 ___     ____          152-53  (1973).    Thus,  the appellants'  privacy  claim  cannot          prosper  unless it  is anchored  in an  enumerated constitutional          guaranty.                    The Fourth  Amendment obviously is unavailable for this          purpose.  See supra Part III(C) & (D).  The appellants' effort to                    ___ _____          introduce  the Ninth  Amendment  is similarly  misdirected.   The          Ninth Amendment    which stipulates that "the  enumeration in the          Constitution of certain rights, shall not be construed to deny or          disparage others  retained  by  the  people"    does  not  create          substantive rights beyond  those conferred by governing law.  See                                                                        ___          Gibson v. Matthews, 926 F.2d  532, 537 (6th Cir. 1991); see  also          ______    ________                                      ___  ____          John E. Nowak & Ronald D. Rotunda, Constitutional Law   11.7 (5th                                             __________________          ed.  1995) (observing that "the Ninth Amendment has not been used          as  the basis  for defining  rights of  individuals") (collecting          cases).                    The appellants' privacy claim  thus hinges upon a right          to privacy  which has  its origin  in the  Fourteenth Amendment's          concept  of personal liberty.9  Such privacy rights do exist, see                                                                        ___          Roe, 410 U.S. at  152, but they have been limited  to fundamental          ___          rights  that are implicit in  the concept of  an ordered liberty.          See  Paul, 424 U.S. at 713.  On the facts of this case, the right          ___  ____                                        ____________________               9The Fourteenth  Amendment guarantees,  inter alia,  that no                                                       _____ ____          state  shall "deprive any  person of life,  liberty, or property,          without due process of law."  U.S. Const. amend. XIV,   1.                                          19          to be free from disclosed video surveillance while at work in  an          open, generally accessible area does not constitute a fundamental          right.                    The courts  have  identified two  clusters of  personal          privacy  rights  recognized by  the  Fourteenth  Amendment.   One          bundle of rights relates  to ensuring autonomy in making  certain          kinds  of significant  personal decisions;  the other  relates to          ensuring  the confidentiality of personal matters.  See Whalen v.                                                              ___ ______          Roe, 429 U.S. 589, 598-600 (1977); Borucki v. Ryan, 827 F.2d 836,          ___                                _______    ____          840 (1st Cir. 1987).  PRTC's monitoring does not implicate any of          these rights.                    The autonomy  branch of the  Fourteenth Amendment right          to privacy is limited to decisions arising in the personal sphere             matters  relating  to  marriage,  procreation,  contraception,          family relationships, child rearing, and the like.  See Paul, 424                                                              ___ ____          U.S.  at  713;  Griswold v.  Connecticut,  381  U.S. 479,  485-86                          ________     ___________          (1965).     The  type  of  privacy  interest  which  arguably  is          threatened  by workplace surveillance  cannot be  shoehorned into          any of these categories.  Because the appellants do not challenge          a   governmental  restriction  imposed   upon  decisionmaking  in          uniquely personal  matters, they cannot bring  their claim within          the reach of the "autonomy" cases.                    The  appellants'  argument  is no  stronger  under  the          confidentiality  bough  of  the  Fourteenth  Amendment  right  to          privacy.   Even  if  the right  of  confidentiality has  a  range          broader  than that associated with the right to autonomy, but cf.                                                                    ___ ___                                          20          Borucki,  827  F.2d  at  841-42  (suggesting  that  the  right of          _______          confidentiality protects  only  information relating  to  matters          within  the scope of  the right to autonomy),  that range has not          extended  beyond  prohibiting profligate  disclosure  of medical,          financial,  and other intimately personal  data.  See  id. at 841                                                            ___  ___          n.8  & 842 (collecting cases).  Any data disclosed through PRTC's          video surveillance  is qualitatively  different, if for  no other          reason than that it has been revealed knowingly by the appellants          to all observers (including the video cameras).  This information          cannot   be   characterized    accurately   as   "personal"    or          "confidential."                    The appellants also appear to rely upon the substantive          component of the Due Process Clause as a source of the envisioned          privacy  right.   To  this extent,  they  are whistling  past the          graveyard.   The boundaries  of substantive due  process analysis          are  not sufficiently  flexible  to  accommodate the  appellants'          claim.   See, e.g., Paul,  424 U.S. at 713  (declining to enlarge                   ___  ____  ____          the  scope  of  substantive  due process  to  include  a  privacy          interest in preventing publication  of a person's arrest record);          see  generally Collins v. City  of Harker Heights,  503 U.S. 115,          ___  _________ _______    _______________________          125  (1992)  (expressing reluctance  "to  expand  the concept  of          substantive due process").                    Insofar as this claim invites a substantive due process          analysis by purporting to  challenge the existence of a  rational          relationship between PRTC's video surveillance and its legitimate          needs qua employer, the claim is a non-starter.  Even if we leave                ___                                          21          security concerns to one side,10 video surveillance is a rational          means to advance the employer's legitimate, work-related interest          in monitoring  employee performance.   See O'Connor, 480  U.S. at                                                 ___ ________          724 ("[P]ublic employers have a direct and overriding interest in          ensuring that the work of the agency is conducted in a proper and          efficient manner.");  Alinovi v.  Worcester Sch. Comm.,  777 F.2d                                _______     ____________________          776,  782  (1st Cir.  1985) (stating  that an  employee's privacy          interest  may  be  lessened  due to  a  "supervisor's  legitimate          oversight  responsibilities and  the special  duties that  may be          owed by the employee by virtue of his employment").          V.  LEAVE TO AMEND          V.  LEAVE TO AMEND                    In a last-ditch effort to save the day,  the appellants          assert  that the district court should have granted them leave to          amend  and that its  failure to  do so  requires vacation  of the          judgment.  The assertion is meritless.                    The short, dispositive answer to the appellants' plaint          is that they never sought permission to amend in the court below.          See Beaulieu  v. United States IRS, 865 F.2d 1351, 1352 (1st Cir.          ___ ________     _________________          1989) ("[I]t is  a party's  first obligation to  seek any  relief          that might  fairly have  been thought  available in  the district          court  before seeking it on  appeal.").  The  slightly longer but          equally  dispositive answer  is that  where, as  here, plaintiffs                                        ____________________               10The  appellants  berate  the  district  court  for  taking          improper judicial  notice of the  Center's role in  assisting law          enforcement agencies authorized to  perform wiretaps.  Our review          has been plenary, and whether PRTC coordinates wiretaps  does not          bear  on our analysis.  Accordingly, any error in this regard was          harmless.                                          22          elect  to stand upon their  complaint and appeal  from an adverse          judgment, we have been exceedingly  reluctant to direct the trial          court  to permit amendment upon affirmance of the judgment.  See,                                                                       ___          e.g., Dartmouth Review v.  Dartmouth Coll., 889 F.2d 13,  23 (1st          ____  ________________     _______________          Cir. 1989).  Nothing in this  case warrants a deviation from that          sound  praxis.   The  facts necessary  to  support the  entry  of          judgment are undisputed and  the appellants have not  adverted to          any  additional facts which,  if inserted into  the record, could          breathe  new life into their moribund federal claims.  Under such          circumstances,  leave to amend would  be an empty  exercise.  See                                                                        ___          Correa-Martinez v. Arrillaga-Belendez, 903  F.2d 49, 59 (1st Cir.          _______________    __________________          1990); Dartmouth Review, 889 F.2d at 23.                 ________________          VI.  CONCLUSION          VI.  CONCLUSION                    We need go no  further.  Because the appellants  do not          have an objectively reasonable expectation of privacy in the open          areas  of their  workplace, the  video surveillance  conducted by          their  employer  does not  infract  their  federal constitutional          rights.   PRTC's employees may  register their objections  to the          surveillance system  with management, but they may  not lean upon          the Constitution for support.                    Affirmed.                    Affirmed.                    ________                                          23